Citation Nr: 0732483	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the left wrist, ulnar 
styloid, with degenerative joint disease (DJD), minor.

2.  Entitlement to a separate compensable evaluation for 
traumatic arthritis of the left wrist.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for reactive depression in a passive aggressive 
personality (hereinafter "reactive depression").

4.  Entitlement to service connection for a right leg 
condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for headaches, to 
include as secondary to a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.

The claims of entitlement to a rating in excess of 10 percent 
for residuals of a chip fracture of the left wrist, ulnar 
styloid, with DJD, minor, and a separate compensable 
evaluation for traumatic arthritis of the left wrist are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for a nervous 
condition in February 1967 on the basis that reactive 
depression was not incurred in or aggravated during service.  
The veteran did not appeal the decision and it became final.

2.  In an April 2002 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the claim of entitlement to service connection for 
reactive depression.  This is the last final denial on any 
basis.  

3.  Evidence submitted since the April 2002 rating decision 
is cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

4.  A right leg condition was not incurred during the 
veteran's period of active military service.

5.  A neck condition, if any, was not incurred during the 
veteran's period of active military service.

6.  Headaches were not incurred during the veteran's period 
of active military service nor are they the result of or 
proximately due to a service connected disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 2002 rating 
decision wherein the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim of entitlement to service connection for reactive 
depression, is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).

2.  The criteria for the establishment of service connection 
for a right leg condition are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for a neck condition are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4. The criteria for the establishment of service connection 
for headaches, to include as secondary to a neck condition, 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, in July 2004 and August 2004 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for service connection, to include 
the need for new and material evidence to reopen the claim 
for reactive depression based upon the reason for the prior 
denial, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claims.  The veteran indicated in March 2006 
that he had no further evidence to submit in support of his 
claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, lay statements, and reports of VA 
examination.  The veteran presented testimony before the 
Board in September 2006.  The transcript has been obtained 
and associated with the claims folder.

The RO attempted to obtain records from the Kansas City VA 
Medical Center (VAMC) dated in the 1960's.  However, the 
Release of Information Supervisor for the Kansas City VAMC 
indicated in January 2006, that an extensive search for the 
medical records produced no results.  They were unable to 
locate any records or any record indicating the veteran had 
received treatment at their facility.  The Board notes that 
the veteran's primary care physician, Dr. H, in the 1960's 
was said to have been part of the Kansas City VAMC.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material

Here, the veteran seeks to reopen a claim for service 
connection for reactive depression originally denied by the 
RO in February 1967.   The veteran did not appeal the 
decision and it became final.  38 C.F.R. § 20.1103 (2007).  
In an April 2002 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the claim of entitlement to service connection for 
reactive depression.  This is the last final denial on any 
basis.  

While the RO considered the claim on the merits without a 
formal reopening in the November 2004 rating decision and 
denied it on the merits, the Board must address the issue of 
whether new and material evidence has been submitted because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The record indicates that in its February 1967 rating 
decision, the RO denied service connection for reactive 
depression on the basis that it was not incurred in or 
aggravated during service.  The decision was based upon the 
veteran's service medical records which contained complaints 
of trouble sleeping, depression, excessive worry, and nervous 
trouble upon the January 1962 enlistment examination.  The 
examiner indicated the veteran had insomnia and nervousness, 
which were not severe.  In December 1962, the veteran 
complained of worry and anxiety about personal problems.  No 
diagnoses were rendered and there were no further complaints 
in service.  The September 1963 separation examination was 
negative for diagnoses of a nervous condition, to include 
reactive depression.  Records from Western Missouri Mental 
Health show the veteran was hospitalized and diagnosed with 
reactive depression in October 1966.

Thereafter, the veteran attempted to reopen his claim.  In 
April 2002, the RO determined that new and material evidence 
had not been submitted sufficient to reopen the claim of 
entitlement to service connection for reactive depression.  
The RO reasoned that evidence received since the prior final 
denial did not demonstrate a new factual basis warranting 
service connection for reaction depression as it did not show 
the claimed nervous condition was incurred in or aggravated 
by his military service. 

Of record at the time of the April 2002 rating decision were 
the veteran's service medical records and treatment notes 
from Western Missouri Mental Health previously delineated 
above, as well as a report of VA hospitalization dated 
between October 1966 and January 1967 which indicated the 
veteran was diagnosed with passive aggressive personality in 
an emotionally unstable person.

VA outpatient treatment records dated between 1966 and 1973, 
as well as an April 2002 VA examination, were devoid of 
complaints or treatment for a nervous condition, to include 
reactive depression.  A November 1972 report of VA 
hospitalization shows admission for a passive aggressive 
personality disorder.  

Evidence submitted subsequent to the April 2002 rating 
decision includes VA outpatient treatment records dated 
between 1982 and 1987, reports of VA examination dated in 
October 2002 and August 2004, private records from Dr. WLP 
and Arkansas Orthopaedic Institute, and a May 2003 VA 
addendum opinion, which were devoid of treatment for reactive 
depression. 

VA outpatient treatment records dated between 2003 and 2004 
show the veteran was diagnosed with depressive disorder and 
rule out post-traumatic disorder (PTSD) in September 2004.  
No nexus opinions were provided.  Entries also dated in 
September 2004 indicate the veteran reported a suicide 
attempt in service.  

Statements from the veteran's sister reveal he had mood 
swings in service.  She also indicated the veteran suffered 
from depression in service, which continued until the 
present.  In September 2006, the veteran testified that he 
was discharged from service as a result of his reactive 
depression.

As noted previously, the April 2002 rating decision 
determined that new and material evidence had not been 
submitted sufficient to reopen the claim of entitlement to 
service connection for reactive depression.  The RO reasoned 
that evidence received since the prior final denial did not 
demonstrate a new factual basis warranting service connection 
for reaction depression as it did not show the claimed 
nervous condition was incurred in or aggravated by his 
military service, nor did it show manifestation in the year 
following separation from service. 

In the instant case, the newly received evidence shows 
nothing more than the veteran continues to complain of 
depression and was again diagnosed with reactive depression.  
That evidence, then, is merely cumulative.  

The Board notes the veteran was additionally diagnosed with 
depressive disorder and rule out PTSD in September 2004.  
However, there is no indication that depressive disorder and 
rule out PTSD were incurred during the veteran's military 
service.  The Board also notes the veteran's contention that 
he attempted suicide in service and that he was discharged by 
reason of depression, as well as his sister's contention that 
he suffered from depression and mood swings in service.  Such 
information, however, is merely cumulative of evidence 
previously considered, as the service medical records 
detailing the veteran's symptoms in service have already been 
considered.  Lay assertions reiterating such do not present a 
reasonable possibility of substantiating the claim.   

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contention, i.e.  that reactive depression was incurred 
during his period of military service.  This is essentially 
the same contention continually raised by the veteran and 
considered by the RO in April 2002.     

Further, no medical evidence addressing the veteran's 
reactive depression and the possible relationship to service 
has been presented.  Thus, to the extent that the medical 
evidence of record received since the 2002 rating decision 
could be deemed new, it is not material to the issue at hand 
as it does not relate to an unestablished fact necessary to 
substantiate the claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for a reactive depression is not reopened, 
and the appeal is denied.  See 38 C.F.R. § 3.156(a).  


Service Connection

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Right Leg Condition

The veteran contends that he is entitled to service 
connection for a right leg condition.  Specifically, he 
asserts that he sustained burns to the right leg from a 
canteen of hot water used to treat a "shin buck."  He also 
asserts that he jumped from a log and hit his hip resulting 
in a shortened right leg.

After careful consideration, the Board finds that service 
connection for a right leg condition is not warranted.  In 
this regard, the veteran's service medical records show the 
veteran complained of right leg soreness in February 1962.  
The impression was questionable tendonitis.  In March 1962, 
the veteran did sustain a burn to the right leg, but was 
treated with ointment.  There were no further complaints in 
service.  The veteran's lower extremities were evaluated as 
normal upon separation examination in September 1963.

The mere fact that the veteran complained of right leg pain 
and sustained a minor burn in service is not enough to 
establish service connection; there must be evidence of a 
resulting chronic disability.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997).  As noted above, there were no further 
complaints in service after March 1962 and a right leg 
condition was not diagnosed upon separation examination.

Further, there has been no showing of continuity of 
symptomatology of the right leg after service to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Post-service, 
the first complaints with respect to the veteran's right leg 
are contained in VA outpatient treatment records dated in 
August 2004.  At that time, the veteran complained of a 
history of pain and numbness in the right leg.  He was 
diagnosed with right lower extremity radiculopathy.  A 
magnetic resonance imaging (MRI) report dated in September 
2004 revealed the veteran had a prior laminectomy on the 
right side at the L4-5 level.  There was also some disc 
herniation at the L4-5 level which was compressing the right 
L4 nerve root.    

As delineated above, there was a 41-year evidentiary gap in 
this case between active service and the earliest medical 
evidence of right leg radiculopathy.  The Board notes that 
the absence of evidence constitutes negative evidence against 
the claim because it tends to disprove the claim that 
complaints referable to the right leg and a minor burn in 
service resulted in a chronic disability.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Despite current evidence of right leg radiculopathy, there is 
no evidence of record to substantiate the critical second and 
third components of the Hickson inquiry, as enumerated above.  
In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  There is no indication that 
the veteran had a chronic right leg condition in service or 
that right leg radiculopathy may be associated with right leg 
soreness 
and a burn sustained in 1962.  Moreover, the record indicates 
that right leg radiculopathy is the result of a non-service 
connected lumbosacral spine disorder.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

While the veteran contends that a right leg disorder is 
related to service, his own statement as to the etiology of a 
disease does not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that matters involving special experience or special 
knowledge require the opinion of witnesses skilled in that 
particular science, art, or trade).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Neck Condition

The veteran contends that he is entitled to service 
connection for a neck condition.  Specifically, he asserts 
that he injured his neck during service when he dove into a 
pool and struck his head.  

After careful consideration, the Board finds that service 
connection for a neck condition is not warranted.  In this 
regard, the veteran's service medical records show the 
veteran complained of neck pain in June 1962.  No diagnosis 
was rendered.  In May 1963, the veteran reported being hit on 
the neck with a beer bottle.  He was placed in a neck brace.  
Later that month, neck pain was reported as improved.  X-rays 
of the cervical spine were negative.  There were no further 
complaints in service.  A neck condition was not diagnosed 
upon separation examination in September 1963.

The mere fact that the veteran complained of neck pain in 
service is not enough to establish service connection; there 
must be evidence of a resulting chronic disability.  See 
Degmetich, 104 F. 3d at 1332.  As noted above, there were no 
further complaints in service after May 1963 and a neck 
condition was not diagnosed upon separation examination.

Further, there has been no showing of continuity of 
symptomatology of the neck after service to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Post-service the first 
neck complaints are contained in VA outpatient treatment 
records dated 
in June 2004, the same day he signed his claim form 
requesting service connection.  At that time, the veteran 
presented with complaints of pain.  He reported that the 
onset was during a 1963 diving accident during service, which 
is not supported by the service medical records.

As delineated above, there was a 41-year evidentiary gap in 
this case between 
active service and the earliest medical evidence of neck 
pain.  The Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that complaints referable to the 
neck in service resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey, 12 Vet. App. at 
74.   

However, even more probative is the lack of a currently 
diagnosed neck condition.  It is important to point out at 
this juncture that pain is not in and of itself a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d at 1332 (38 U.S.C.A. 
§ 1131 requires existence of present disability for VA 
compensation purposes).  Evidence must show that the veteran 
currently has the disabilities for which benefits are being 
claimed.  Such is not shown in this case.

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  There is no indication that the veteran 
has a current neck disability.  See 38 C.F.R. § 
3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.


While the veteran contends that he has a neck condition that 
is related to service, his own statements as to medical 
diagnosis and the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App at 54. 

Headaches

The veteran contends that he is entitled to service 
connection for headaches.  Specifically, he asserts that they 
are secondary to a neck condition incurred during service 
when he dove into a pool and struck his head.  

A disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to conform to the 
Court's decision in Allen.  However, based upon the facts in 
this case, the regulatory change does not impact the outcome 
of the appeal.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, the veteran does not assert that 
headaches first manifested during his active duty service.  
Indeed, a review of the veteran's service medical records 
show they are devoid of complaints, treatments, or diagnoses 
of headaches.  Nor is there any medical opinion linking 
headaches noted by VA treatment providers in June 2004 and 
August 2004, to service.  Thus, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  


The veteran contends that his headaches are secondary to a 
neck condition incurred during service when he dove into a 
pool and struck his head.  Service connection for a neck 
condition was denied in the instant decision.  Thus, 
headaches are not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. at 446.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 
1364; Gilbert, 1 Vet. App at 54. 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for reactive 
depression, the benefit sought on appeal is denied.  

Entitlement to service connection for a right leg condition 
is denied.

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for headaches, to include 
as secondary to a neck condition, is denied.


REMAND

Additional evidentiary development is necessary prior to 
rendering a determination on the merits of the claim of 
entitlement to a rating in excess of 10 percent for residuals 
of a chip fracture of the left wrist, ulnar styloid, with 
DJD, minor.  The claim for a separate compensable evaluation 
for traumatic arthritis of the left wrist is inextricably 
intertwined with the increased rating issue.  

In the veteran's September 2006 Board hearing, he testified 
that his left wrist had worsened in severity to the extent 
that he was now unable to move the wrist.  Transcript at 5.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition may have worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VA O.G.C. Prec. Op. No. 11-95 (1995).  Moreover, as the last 
report of VA examination is dated in August 2004, a re-
examination would assist in determining the current status of 
the disorder. 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.    
 
Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for his 
left wrist since November 2004.  After 
securing the necessary release, such 
records should be obtained.  
Additionally, obtain relevant treatment 
records of the veteran from the Little 
Rock VA Medical Center dated after 
November 2004.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.

2.  After the above development is 
complete to the extent possible, schedule 
the veteran for a VA orthopedic 
evaluation to determine the current 
severity of his left wrist 
symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail, 
including range of motion in degrees.  If 
the veteran suffers from ankylosis of the 
wrist the examiner should state such.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

3.  Thereafter, after the completion of 
any indicated additional development, the 
claims should be readjudicated.  If the 
benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


